Citation Nr: 1735137	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for Meniere's syndrome, to include an initial rating in excess of 30 percent prior to November 8, 2016.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs
 

WITNESSES AT HEARING ON APPEAL

Veteran and S.D.


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon that, in pertinent part, granted service connection for Meniere's syndrome and assigned an initial 30 percent disability rating.

During the pendency of the appeal, the Veteran was granted a 60 percent disability rating effective November 8, 2016.     

This appeal has previously been before the Board, most recently in October 2016, when it was remanded to obtain records from the Social Security Administration (SSA), private treatment records from Kaiser Permanente, VA treatment records from Portland VA Medical Center (VAMC), and a new VA examination with a new examiner.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to November 8, 2016, the Veteran's Meniere's syndrome was not shown to manifest as hearing impairment with attacks of vertigo and cerebellar gait occurring at least once a month.  

2.  As of November 8, 2016, the Veteran's Meniere's syndrome has been shown to cause as hearing impairment with vertigo and cerebellar gait occurring more than once weekly.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for Meniere's syndrome prior to November 8, 2016, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 38 C.F.R. § 4.87, Diagnostic Code (DC) 6205 (2016). 


2. The criteria for a total rating for Meniere's syndrome were met November 8, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 38 C.F.R. § 4.87, Diagnostic Code (DC) 6205 (2016). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a videoconference hearing before the undersigned Veterans Law Judge.

During her Board hearing, the Veteran testified that she received additional medical treatment at the Portland VAMC and private treatment from Kaiser Permanente.  In November 2016, subsequent to the Board's remand decision, the RO obtained the Veteran's VA treatment records from Portland VAMC.  The RO also sought information from the Veteran related to her private treatment at Kaiser Permanente.  There is no indication in the record that the Veteran responded to these inquiries or provided the RO with information sufficient to obtain her private treatment records.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to assist VA in obtaining private treatment records, without her authorization, VA cannot request her records, as such, her failure to respond to VA frustrates VA's ability to assist her. 

On remand, VA did obtain the Veteran's Social Security Administration (SSA) records.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded multiple VA examinations for her Meniere's syndrome in connection with her claim.  The Veteran and her representative objected to the adequacy of the April 2010 and June 2014 examinations.  Specifically, the Veteran's representative stated that there was a conflict with the VA examiner, because he was the same physician that had treated the Veteran's Meniere's syndrome at the VAMC.  Further, the Veteran felt that the her physician did not perform a thorough or fair examination, stating that he failed to perform cerebellar gait testing and would say one thing in a treatment setting and something different in a compensation and pension setting.  The Board appreciates the Veteran's frustration.  However, a review of the VA treatment records simply does not support her contention.  The Board reviewed hundreds of pages of treatment records from 2007 to the present, but the fact remains that the Veteran's gait was never noted to be cerebellar prior to the November 2016 VA examination.  Although gait testing was not done frequently, when it was tested, it did not show abnormality.  Thus, the findings at the examinations matched what was shown in the extensive VA treatment records.  As such, the Board does not find that the VA examinations were inadequate.   Moreover, the April 2010 and June 2014 examinations were performed by a medical professional who was able to give competent medical evidence under 38 C.F.R. § 3.159(a)(1) and were conducted in-person.  Of note, the April 2010 examination failed to include a review of the Veteran's claims file or sufficient details for the Board to make a fully informed determination.  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.
 
II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the several grades of the disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Meniere's syndrome is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6205 for diseases of the ear.  Meniere's syndrome (endolymphatic hydrops) is rated as follows: 

      30 percent:	Hearing impairment with vertigo less than once a month, with
      or without tinnitus.
      60 percent:	Hearing impairment with attacks of vertigo and cerebellar gait
       		occurring from one to four times a month, with or without 
      		tinnitus.
      100 percent:	Hearing impairment with attacks of vertigo and cerebellar gait
      occurring more than once weekly, with or without tinnitus.
      
NOTE:  Evaluate Meniere's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  But do not combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under DC 6205. 

The Veteran's symptomatology is properly rated under DC 6205 as this DC provides a higher overall evaluation of her Meniere's syndrome with vertigo disability than would separately assigned ratings for tinnitus, hearing impairment, and a peripheral vestibular disorder.

The Veteran filed for service connection on May 31, 2007.  Her Meniere's syndrome  was initially evaluated as 30 percent disabling, effective from the date of her claim, but was subsequently increased to 60 percent disabling as of November 8, 2016.  The Veteran contends that her symptoms and their disabling impact on her life warrant at least a 60 percent rating effective from the date of claim.  

This claim involves a staged rating and therefore two different claim periods will be addressed.  As to the first period under consideration, the Board finds that prior to November 8, 2016, the symptoms of the Veteran's Meniere's syndrome manifested as 30 percent disabling, but not higher, because she was not shown to experience a cerebellar gait (unsteady, staggering, uncoordinated, or ataxic).  

In May 2007, the Veteran underwent an otolaryngology consultation.  During the evaluation, she reported a 24 year history of Meniere's disease.  At that time, the Veteran stated she was experiencing persistent vertigo that was incapacitating at times.  She also reported bilateral hearing loss and noise in her head rather than actual tinnitus, as if she hears Niagara Falls in her head constantly.  There was no mention or measure of the Veteran's gait during this evaluation.  Also in May 2007, the Veteran underwent a neurology consultation.  She was noted to have a normal casual gait and precise tandem walk, and a negative Romberg test.

June 2007 VA treatment records indicate the Veteran required a service dog to accompany her at all times due to medical and psychiatric conditions.  A June 2007 Electronystagmography (ENG) appears in the record.  The examination report notes significant (86 percent) loss of peripheral vestibular sensitivity in the right inner ear labyrinth or its afferents.  This loss was noted to be either chronic or slowly progressive.  A June 2007 audiology consultation also appears in the record.  The Veteran reported constant tinnitus in her head, intermittent tinnitus in her right ear, and constant problems with dizziness and intermittent episodes of vertigo.  The evaluation made no indication or valuation for constant.  Additionally, there was no mention or measure of the Veteran's gait.  The audiologist noted that pure tone testing showed symmetrical, bilateral, low frequency, sensorineural hearing loss (SNHL).  Test results showed "borderline normal/mild hearing loss at .25 kHz, borderline mild/moderate SNHL at .5 kHz, mild SNHL at 1 kHz, thresholds within the range of normal from 1.5-8 kHz."  Word recognition was noted as "excellent bilaterally."  A private audiology report also appears in the record showing audiometric results, ranging from normal hearing to mild hearing loss at the 1 kHz level and above, would indicate noncompensable hearing loss.  

In August 2007, the Veteran underwent a VA examination for ear conditions.  The Veteran reported that she has persistent vertigo, which is disabling, and her episodes can occur at any time with any head movement.  Further, the Veteran reported that she has a service dog that helps her manage in case an attack happens and that she is very careful not to move her head in any direction since she knows this can certainly precipitate an attack.  Upon examination, the Veteran was found to have clear tympanic membranes and external auditory canals, as well as unremarkable nasal and oral cavities.  The Veteran also underwent a VA examination for aid and attendance.  The Veteran drove herself to the exam and was accompanied by her service dog.  The Veteran reported experiencing balance problems and dizziness, as well as some hearing loss that she believed was attributable to Meniere's syndrome.  Additionally, she reported experiencing vertigo or balance problems several times a week, and with driving about 3-4 times per month.  Upon examination, her gait and posture were found to be normal.  Her cerebellar function was normal on her hands, but she had trouble doing heel to toe walking because of dizziness.  

In September 2007, the Veteran underwent an MRI.  Her physician noted some possible effusion in her right mastoid area and suggested the Veteran's Meniere's disease was not being controlled.

In November 2011, VA treatment records indicate the Veteran reported normal hearing, denied tinnitus, vertigo, and drainage from the ears.  Physical examination showed normal tympanic membrane, positive light reflex, no erythema or drainage, and good posture and gait.  Again in March 2012, records indicate the Veteran reported normal hearing, denied tinnitus and vertigo.  In June 2012, she was noted to have a normal casual gait, but an unsteady tandem gait (heel to toe walking).

In September 2013, the Veteran underwent a neuropsychology consultation at which she reported difficulty driving due to a poor sense of direction and limited eye and head movement from her "inner ear disease."  The Veteran was noted to have a normal and functional gait, with speech that was "a bit slow, but otherwise normal volume, tone, and rhythm."

In April 2014, during a routine treatment visit, the Veteran was noted to have normal gait with no limitation of mobility.  In May 2014, during an otolaryngology consultation, the Veteran's Meniere's syndrome was noted as stable with management on low dose chronic Valium and diuretics. 

In June 2014, the Veteran underwent another VA examination for ear conditions.  
The examiner noted that the Veteran experienced vertigo more than once weekly for 1-24 hours.   Upon examination, the Veteran's gait, Romberg test, Dix Hallpike test for vertigo, limb coordination test, external ear, and ear canal were all normal.  Functional impact on ability to work was noted because the Veteran stated that she experienced vertigo episodes 2-3 times per day, which was an increase, and that the attacks were very debilitating.

In March 2015, VA treatment records indicate the Veteran reported vertigo attacks that were triggered by motion.  When the attacks occurred, the Veteran would take an extra dosage of medication, which happened on average 2 times per week.  Physical examination indicated intact hearing, normal external ears, and normal gait and station.  

In April 2016, the Veteran underwent a physical therapy consultation.  She reported severe vertigo attacks that lasted for hours and caused an inability to function.  The attacks were described as having "a room spinning effect if she is watching something spinning, glass elevator, downward escalator, loud noise like in restaurant."  Intermittent tinnitus was also reported, described as "machine running or Niagara falls."  Additionally, the Veteran reported stumbling, but not falling.  The physical therapist noted that the Veteran demonstrated dizziness with left rotation and a guarded gait, but no walking aid.  She was started on a structured vestibular rehabilitation program.  

A May 2016 physical therapy progress note indicates the Veteran experienced dizziness upon doing her bed head turning exercises and felt increased dizziness with lying down and getting up.  Dizziness with rolling in the bed was noted to be the same.  Hallpike testing for vertigo was performed and dizziness was noted with left side testing.  There was no mention or measure of the Veteran's gait or balance during this evaluation.

In July 2016, during her Board hearing, the Veteran testified about the symptoms she experiences from her Meniere's syndrome.  She is often susceptible to a Meniere's attack, if she bends over to empty the dishwasher, attempts to wash her hair, walks to her neighbor's home, or performs daily living activities.  The Veteran stated she was unable to walk three blocks, and has to use the shopping cart in the store for balance and guidance.  Regarding treatment, the Veteran reported starting physical therapy and taking diazepam for over 30 years.  She stated that the physical therapist administered a Berg Balance test and she was told her score was 25 on a scale of 0 to 20, and not to walk without a walker.  The Veteran also reported using a friend as her "guide dog" to help her move around and run errands.  Witness S.D. stated that she goes on major errands with the Veteran, or anywhere unfamiliar, to assist with any vertigo attacks.  S.D. stated the Veteran is almost in bed 24 hours a day because she is afraid to get up.  S.D. stated she has seen the Veteran get worse over the last 10 years and recounted an incident where the Veteran was unable to rise from a motor vehicle and walk without assistance during a Meniere's attack.  

The evidence of record shows consistent complaints of vertigo, dizziness, hearing trouble, and tinnitus.  The Veteran has described these symptoms as constant and debilitating.  As a lay person, the Veteran certainly possesses the competency to report what comes to her through her senses, one of which is reporting the occurrence and severity of her symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of symptoms are found to be credible and are afforded great weight.  

The medical evidence shows that the Veteran reported balance problems in addition to hearing loss beginning in May 2007; her gait was normal and she tandem walking was precise.  By August 2007 her gait was normal, but her heel to toe walking (tandem gait) was impaired.  The medical evidence shows documented hearing loss, yet an absence of subsequent complaints for hearing problems, tinnitus, vertigo, or abnormal gait until June 2012, when the Veteran was noted to have an unsteady gait when doing tandem walking.  It was not until the June 2014 VA examination that the Veteran's vertigo attacks were characterized as occurring more than once a week, however there was no indication the attacks included a cerebellar gait.  Moreover, the Veteran reported that the number of vertigo attacks she experienced at that time had increased since previous reports.  The April 2016 physical therapy consultation is the first indication that the Veteran's gait was affected, however it is not clear that the gait is cerebellar.  There is no additional evaluation of the Veteran's symptoms until November 2016. 

The Veteran did testify that she experienced difficulty walking at times, prior to 2016, but the VA treatment records do not show a cerebellar gait, or the using of any cane or walker.

Based on the foregoing, the medical evidence of record indicates that the Veteran experienced symptoms of hearing impairment with attacks of vertigo between May 2007 and November 2016, however during this period she was not shown to experience a cerebellar gait, therefore a 30 percent disability rating is warranted.  

Turning to the second period under consideration, the Board finds that effective November 8, 2016, the symptoms of the Veteran's meniere's syndrome manifested as 100 percent disabling.  

In November 2016, the Veteran underwent another VA examination for ear conditions.  The examiner noted that the Veteran experienced hearing loss with vertigo more than once weekly, with a duration of 1-24 hours.  She also experienced tinnitus more than once weekly, with a duration of less than 24 hours.  Vertigo attacks were noted to occur daily, usually when the Veteran lays down at night and arises in the morning, 2-4 times per day for a few minutes to a half hour.  The Veteran also reported being issued a walker, but noted its use was inconvenient.  Upon examination, the Veteran had an unsteady gait; an abnormal Romberg test, positive for unsteadiness; an abnormal Dix Hallpike test for vertigo with nystagmus noted when her head was turned to the left.

The November 2016 VA examination shows the Veteran's symptoms manifested as hearing loss with vertigo more than once a week, with attacks occurring daily, along with an unsteady gait and abnormal testing, therefore a 100 percent disability rating is warranted.  
 
Pursuant to 38 C.F.R. § 4.87, DC 6205 the requisite symptoms to afford the Veteran a rating in excess of 30 percent prior to November 8, 2016 have not been met.  The requisite symptoms to afford the Veteran a disability rating of 100 percent effective November 8, 2016 have been met.


ORDER

An initial disability rating in excess of 30 percent prior to November 8, 2016 for Meniere's syndrome is denied.

A disability rating of 100 percent effective November 8, 2016 for Meniere's syndrome is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


